 SOUTHERN CAR & MANUFACTURING COMPANY221The Petitioner contends that Clarence Thompson, a litho-grapher, is not eligible to vote because be had nqt started workat the time of the hearing, while the Employer contends thathe should be permitted to vote as he was already hired at thedate of the hearing. In accordance with our usual practice, wewill permit Thompson to vote if he was employed during thepayroll period immediately preceding the date of our Directionof Election,-' and meets the other conditions of eligibility setforth therein.6[Text of Direction of Election omitted from publication.]5 The Goldenberg Company, 77 NLRB 335.6The Petitioner requests that the Board fix the eligibilityperiodas the payroll periodimmediately preceding the date of the instant hearing However, we perceive no reason fordeparting from our usualpractice in thisrespect.SOUTHERN CAR & MANUFACTURING COMPANYandLOUISC. TATE, PetitionerandSHOPMEN'S LOCAL UNION NO.539 OF THE INTERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURAL AND ORNAMENTAL IRON WORKERS, AFLSOUTHERN CAR & MANUFACTURING COMPANY, PetitionerandSHOPMEN'SLOCAL UNION NO. 539 OF THE INTER-NATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL ANDORNAMENTAL IRON WORKERS, AFL.Cases Nos.10-RD-116 and 10-RM-115. November 25, 1953SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESOn August 4, 1953, pursuant to a Decisionand Order' issuedby the Board on July 14, 1953, an election was conducted underthe direction and supervision of the Regional Director for theTenth Region,among the employees of the Employer in the unitfound appropriate in the Decision.'Upon the conclusion of theelection,the parties were furnished a tally of ballots, whichshowed that, of approximately 67 eligible voters, 58 cast ballots,ofwhich 33 were for,and 24 against, the Union and 1 waschallenged.On August 10, 1953, the Employer and employee Tatejointlyfiled objections to conduct allegedly affecting the results of theelection.After an investigation,theRegional Director, onSeptember 18, 1953, issued and served upon the parties hisreport on objections,in which he found that the objections did1106NLRB 144.2 An election had theretofore been held among theemployees in thisuniton March 3, 1953,pursuant to a stipulation for certification upon consent election.The Union filed objectionsto that election and the Board issued the above-mentioned decisionin whichit sustained theobjections,set aside the election,and directed that a new electionbe held.107 NLRB No. 66.337593 0 - 55 - 16 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot raise material and substantial issues with respect to theresults of the election, and recommended that the objections beoverruled and that the Union be certified on the basis of thetally of ballots. The Employer and Tate, on September 24, 1953,jointly filed exceptions to the Regional Director's report onobjections.The exceptions are confined to the Regional Director'sdisposition of the objection alleging that the Union interferedwith a meetingconducted by the Employer on the day beforetheelectionand thereby improperly affected the electionresults.The Regional Director reported, in substance, the followinguncontroverted facts 3 pertaining to the above objection:The Employer arranged for a meeting with its employees tobe held August 3, 1953, at a club off the company premises andafter working hours. The Union wired the Employer requestingan opportunity to attend and address the meeting and on August2 received the Employer's answering telegram, in which therequest was denied with the statement that the meeting was tobe private, "without union interference or surveillance." Thenext day, three union representatives stationed themselves infront of the club where the meeting was to be held and countedthe employees as they arrived. There, the union representativesalso approached Kaiser and Barber, the Employer's presidentand attorney, respectively, and renewed their earlier requestto attend and address the meeting, which was again denied. Ashort time later, they entered the lobby of the club, but Kaiserand Barber stopped them, denied a further request to take partin the meeting, escorted them out, and locked the entrance door.The union representatives remained outside, near the entranceto the club, throughout the meeting. One employee, arriving lateand finding the door locked, asked them whether the meeting wasbeing held there, and after a brief exchange, one of them statedto the employee,in substance,"Stay out here with us. What doyou want to go in there for, anyhow?" However, the employeeentered the club. When the meeting ended at 8 p. m., the unionrepresentatives distributed handbills to the departing em-ployee s.The Regional Director rejected the contention of the Em-ployer and Tate that the Union's conduct at the club wasequivalent to an employer's surveillance of union activitiesand therefore interference with the election. He concludedfurther that the Union's actions in connection with the meeting3While the exceptions assert that the facts are neither fully nor accurately set forth in theRegional Director's report,theyfail to indicate in what respects the facts are deficient.Although it is alleged as a fact that conduct at union meetings,involving assaults, arerelevant in this case,no specific instances thereof are adverted to. The Regional Directorfound, and we agree,that one such incident,occurring on January 19, 1953, "can hardlybe considered to constitute such a background as to indicate that the actions of the 3 unionofficials[described below]was a warning of violence." TEAMSTERS LOCAL 175, INTL.BROTHERHOOD OF TEAMSTERS223didnot in any manner constitute such interference as towarrant setting aside the election.4We agree with the conclusion of the Regional Director thatthe objection lacksmerit.Withoutregard to how the conductof the union representatives is characterized,we are per-suaded, and find, that it did not prevent the sort of free anduntrammeled choice of representatives contemplated by theAct.Underall the circumstances,we conclude,as did theRegional Director,that the objection does not raise materialand substantial issues respecting the results of the election.As the TallyofBallots shows that the Union obtained amajority ofthe validvotes cast in the election,we shallcertify theUnion as the certified bargaining representative ofthe employees in the appropriate unit.[The Boardcertified Shopmen's Local Union No. 539 of theInternational Bridge, Structural and Ornamental Iron Workers,AFL, as thedesignated collective-bargainingrepresentative ofthe employees of the Employer in the unit heretofore foundappropriate.]41n connection with this objection,the Employer and Tate allege that the union repre-sentatives,in the course of their conduct at the club,violated sections of the code of thecity of Birmingham and the State of Alabama.The Regional Director rejected this argumenton the ground that the Board is not the proper agency for the determination of such issues,that such issues are not germane and, moreover,that there was no evidence that any of theunion representatives have been convicted for such alleged violations.TEAMSTERS LOCAL 175, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN &HELPERS OF AMERICA, AFLandBIAGIFRUIT & PROD-UCE COMPANY. Case No. 9-CD-19. November27, 1953DECISION AND DETERMINATION OF DISPUTESTATEMENT OF THE CASEThis proceeding arises under Section 10 (k) of theAct, whichprovides that "whenever it is charged that any person hasengaged in an unfair labor practice within the meaning ofparagraph 4 (D) of Section 8 (b), the Board is empowered anddirected to hear and determine the dispute out of which suchunfair labor practice shall have arisen. . . ."On August26, 1953, Biagi Fruit & Produce Company, hereincalled theCompany, filedwith the Regional Director for theNinth Region a charge alleging that TeamstersLocal 175,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen&HelpersofAmerica, AFL, hereincalled theRespondent,had engaged in and was engaging in certain107 NLRB No. 70.